Citation Nr: 1111781	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  08-09 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for right knee disability.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for left knee disability.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran testified at a Board hearing held at the RO in December 2008.  Additional evidence was received at the hearing, for which a waiver of initial RO consideration was provided.

The issues of service connection for right and left knee disabilities and for back disability on a de novo basis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for right knee disability, left knee disability, and back disability was denied in an unappealed June 2006 rating decision.

2.  The evidence received since the June 2006 rating decision is not duplicative or cumulative of evidence previously of record, and raises a reasonable possibility of substantiating the claims of service connection for right knee disability, left knee disability, and back disability.  


CONCLUSIONS OF LAW

1.  The June 2006 rating decision denying entitlement to service connection for right knee disability, left knee disability, and back disability is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010). 

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for right knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  New and material evidence has been received to reopen the Veteran's claim for service connection for left knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  New and material evidence has been received to reopen the Veteran's claim for service connection for back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and of which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) additionally held that in claims to reopen, VA's duty to notify includes advising him of the information and evidence that is necessary to reopen the claim, and of the information and evidence necessary to establish entitlement to the underlying claim for the benefit sought.  The Court further held that VA must, in the context of a claim to reopen, look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In light of the Board's reopening of the claims, any deficiency regarding new and material evidence notice is not prejudicial.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service incurrence of arthritis during wartime service may be presumed if manifested to a compensable degree within one year of the veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309.

Generally, a claim which has been denied in a final rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection for right knee disability, left knee disability and back disability was denied in a June 2006 rating decision.  The Veteran was notified later in June 2006 of the rating action and of his appellate rights.  He initiated an appeal of the June 2006 rating decision and was issued a statement of the case in February 2007, but no communication was thereafter received from the Veteran until July 2007.
Consequently, service connection for right knee disability, left knee disability and back disability may be considered on the merits only if new and material evidence has been received since the time of the June 2006 adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2010).

The evidence on file at the time of the June 2006 rating decision included service treatment records showing that the Veteran was treated for a left knee strain in March 1972.

The previously considered evidence also included post-service treatment records for 1990 to 2006 documenting treatment for, inter alia, herniated nucleus pulposus at L4-L5 and arthritis of the knees. 

The evidence considered in June 2006 also included an April 2005 statement by D.M., who related that he was the Veteran's nephew, and recalled that in 1973 the Veteran told him about falling down a ladder on his ship and injuring his back.  The previously considered evidence also included an April 2005 email by J.S., who recalled remembering the Veteran was limping and had a sore back onboard the vessel.

The previously considered evidence also included statements by the Veteran indicating that he injured his knees and back after falling down a ladder onboard his vessel.

Pertinent evidence received since the June 2006 rating decision includes additional statements from the Veteran explaining why his injuries were not documented more fully, as well as the transcript of the Veteran's testimony before the undersigned.  At that hearing, the Veteran provided additional details concerning the incident he contends led to his current disorders.

The added evidence also includes a statement by G.S., who indicates he was aware of the Veteran's injury, and witnessed his difficulties in service during the recovery period.

The Board finds that the evidence added to the record since June 2006 is new, in that it was not previously of record.  The Board also finds it to be material, in that the Veteran's statements and testimony expanded on the circumstances surrounding the service injury, and Mr. G.S. provided further corroboration of the Veteran's service injuries.  The Board finds that this evidence presents a reasonable possibility of substantiating the claims.  As new and material evidence therefore has been presented, the claims of service connection for right and left knee disabilities, and for back disability, are reopened.








ORDER

New and material evidence having been received, reopening of the claim for service connection for right knee disability is granted.  

New and material evidence having been received, reopening of the claim for service connection for left knee disability is granted.  

New and material evidence having been received, reopening of the claim for service connection for back disability is granted.  


REMAND

The Board initially notes that the Veteran has not been provided with 38 U.S.C.A. § 5103(a)-compliant notice in connection with the underlying merits of his claims.  Although he was provided with such notice in February 2006, that was in connection with his previous claim which was denied in June 2006.  The Board finds that the Veteran should receive appropriate notice in connection with the current claim.

The Veteran contends that he injured his knees and back when he fell down stairs while aboard his Navy vessel during service around August 1972.  The service treatment records show that he was treated for a left knee strain in March 1972.  The post-service records show he has pertinent disorders including herniated nucleus pulposus at L4-L5 and arthritis of the knees. 

As already noted, D.M., J.S. and G.S. have indicated that they recall the Veteran had some type of injury in service involving the back and the legs.

Given the findings in service, the post-service evidence showing he does have disorders of the knees and back, and the statements of D.M., J.S. and G.S., the Board finds that a VA examination is necessary in this case to address the etiology of the current disorders at issue.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board also notes that VA treatment records on file include a March 2002 entry noting the presence of discogenic disease of the lower back from a 1989 work injury.  On remand, the RO/AMC should attempt to obtain any records associated with that back injury.

The Board lastly notes that the Veteran apparently is in receipt of disability benefits from the Social Security Administration (SSA).  Records from that agency are not on file.  He testified that the SSA benefits are based on his back and knee disorders, and the undersigned held the record open for 60 days for the Veteran to obtain and submit records from that agency.  Unfortunately, no such records have been received.  As any records for the Veteran in the possession of the SSA appear germane to the instant appeal, on remand the RO/AMC should attempt to obtain those records.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should provide the Veteran with notice which complies with 38 U.S.C.A. § 5103(a) as to each of the claims on appeal.

2.  The RO/AMC should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private who may possess additional records pertinent to the claims on appeal.  With any necessary authorization from the appellant, the RO should attempt to obtain and associate with the claims file any medical records identified by the Veteran which have not been secured previously.  

3.  The RO/AMC should attempt to obtain a copy of any SSA decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such SSA disability benefit award or denial was based, and a copy of any medical records associated with any subsequent disability determinations by the SSA for the Veteran.

4.  The RO/AMC should contact the Veteran and request that he indicate whether he received Workers' Compensation benefits for the 1989 injury to his back.  If he responds in the affirmative, the RO/AMC, with any necessary authorization, should obtain copies of the records associated with the Workers' Compensation claim.

5.  Thereafter, the RO/AMC should schedule the Veteran for a VA examination to determine the nature, extent and etiology of the Veteran's right and left knee disabilities; and the nature, extent and etiology of the Veteran's back disability.  All indicated studies should be performed.  With respect to each right and/or left knee disorder identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder is etiologically related to service or was manifest within one year of discharge therefrom.  With respect to any back disorder identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder is etiologically related to service or was manifest within one year of discharge therefrom.  The rationale for any opinions offered should be provided.  The Veteran's claims file must be made available to the examiner. 

6.  Thereafter, and after undertaking any other developmental action deemed necessary, the RO/AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full the RO/AMC should issue a supplemental statement of the case, and should provide the appellant and his representative an opportunity to respond.

After the appellant and his representative have been given an opportunity to respond to the supplemental statement of the case and the period for submission of additional information or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  The appellant and his representative have the right to submit additional evidence and argument on the matters the Board has remanded to the RO.  Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010.



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


